Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021, 03/14/2022, 06/17/2022 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “wherein each lens comprising…”. The limitation is nebulous because it is contracting with claim 1. Claim one recites one lens only. However, in the claim 25 which depend from claim 1, applicant recites each lens.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28-31, 33 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent No. 3,835,469, hereby referred as Chen) in view of Peter (WO 2018/060663).
Regarding claim 21, 
Chen discloses;
A communication device, comprising (communication device of figure 1): 
a lens having a defined shape (lens 10); and 
a feeder array comprising a plurality of antenna elements that are positioned in a specified proximal distance from the lens to receive a lens-guided beam of input radio frequency (RF) signals through the lens (feeder array 14 which comprising of a plurality of antenna elements with a distance from the lens), 
wherein the specified proximal distance is less than a focal length of the lens (the length from the array to the lens), and wherein the lens covers the feeder array as a radome enclosure (lens 10 covers array antennas 14 when viewed from top to bottom direction), and 
wherein the radiation surplus region corresponds to a center area of the feeder array and the radiation deficient region corresponds to a plurality of edge areas of the feeder array (the center area of the feeder array 14 is deemed as a radiation surplus region and the plurality of edge area of the feeder array 14 is deemed as a radiation deficient region).  

Even though Chen discloses a control circuitry 17 for the feeder array and the lens. Chen does not disclose;
Wherein a distribution of a gain from the received lens-guided beam of input RF signals is substantially equalized from a radiation surplus region to a radiation deficient region of the feeder array to increase at least a reception sensitivity of the plurality of antenna elements for at least the lens-guided beam of input RF signals, based on the defined shape of the lens and the specified proximal distance of the feeder array to the lens.
However, Peter teaches;
Wherein a distribution of a gain from the received lens-guided beam of input RF signals is substantially equalized from a radiation surplus region to a radiation deficient region of the feeder array to increase at least a reception sensitivity of the plurality of antenna elements for at least the lens-guided beam of input RF signals, based on the defined shape of the lens and the specified proximal distance of the feeder array to the lens (see page 19, lines 18-Page 20, line 5 which teaches that a control circuitry 202 is able to control the direction of the beam of the antenna array and to steer the beams in different direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of having a control circuitry to modify the gain of the antenna array, as taught by Peter, into Chen in order to substitute one known element for another to obtain predictable result which is to modify the gain of the antenna array to have a better performance.   

Regarding claim 22, 
Chen does not disclose;
A control circuitry configured to continuously scan for the input RF signals across the feeder array of the plurality of antenna elements.  

However, Peter teaches;
A control circuitry configured to continuously scan for the input RF signals across the feeder array of the plurality of antenna elements (see page 19, lines 18-Page 20, line 5 which teaches that a control circuitry 202 is able to control the direction of the beam of the antenna array and to steer the beams in different direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a control circuitry configured to continuously scan for the input RF signals across the feeder array of the plurality of antenna elements, as taught by Peter, into Chen in order to substitute one known element for another to obtain predictable result which is to modify the gain of the antenna array to have a better performance.   

Regarding claim 23, 
Chen does not disclose;
A control circuitry configured to equalize the distribution of the gain based on adjustments in a phase of the plurality of antenna elements.

However, Peter teaches;
A control circuitry configured to equalize the distribution of the gain based on adjustments in a phase of the plurality of antenna elements (see page 19, lines 18-Page 20, line 5 which teaches that a control circuitry 202 is able to control the direction of the beam of the antenna array and to steer the beams in different direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a control circuitry configured to equalize the distribution of the gain based on adjustments in a phase of the plurality of antenna elements, as taught by Peter, into Chen in order to substitute one known element for another to obtain predictable result which is to modify the gain of the antenna array to have a better performance.  

Regarding claim 24, 
Chen does not disclose;
 Wherein the distribution of the gain is equalized based on a bell shape of the lens.  

However, Peter teaches;
Wherein the distribution of the gain is equalized based on a bell shape of the lens (see page 19, lines 13-Page 20, line 5 which teaches that a control circuitry 202 is able to control the direction of the beam of the antenna array and the lens and to steer the beams in different direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the distribution of the gain is equalized based on a bell shape of the lens, as taught by Peter, into Chen in order to substitute one known element for another to obtain predictable result which is to modify the gain of the antenna array to have a better performance.  

Regarding claim 28, 
Chen does not disclose;
Wherein the distribution of the of the input RF signals is equalized from a radiation surplus region to a radiation deficient region of the feeder array based on a distribution of a dielectric constant of the lens. 

However, Peter teaches;
Wherein the distribution of the of the input RF signals is equalized from a radiation surplus region to a radiation deficient region of the feeder array based on a distribution of a dielectric constant of the lens (see page 19, lines 13-Page 20, line 5 which teaches that a control circuitry 202 is able to control the direction of the beam of the antenna array and the lens and to steer the beams in different direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the distribution of the of the input RF signals is equalized from a radiation surplus region to a radiation deficient region of the feeder array based on a distribution of a dielectric constant of the lens, as taught by Peter, into Chen in order to substitute one known element for another to obtain predictable result which is to modify the gain of the antenna array to have a better performance.  

Regarding claim 29, 
Chen discloses;
The lens further has at least one of a defined dielectric profile, a defined geometric profile, a defined refractive index profile, and a defined radiation profile (figure 1, dielectric lens 10).

Regarding claim 30, 
Chen discloses;  
Wherein the defined geometry profile of the lens corresponds to a thickness, a length, a radius of curvature, and an arrangement of at least one aperture of the lens (figure 1, aperture lens 10).

Regarding claim 31, 
Chen discloses;
Wherein the defined dielectric profile of the lens corresponds to a distribution of a dielectric constant of the lens (figure 1, dielectric lens 10).  

Regarding claim 33, 
Chen discloses (figure 1);
Wherein the specified proximal distance is less than a focal length of the lens (a distance from the feed array 14 to the lens 10), and wherein the feeder array is positioned in a plane such that a central axis of the lens is orthogonal to the plane of the feeder array (see feeder array 14 and lens 10).  

Regarding claim 36, 
Chen discloses;
Wherein the defined radiation profile of the lens corresponds to a transformation of a radiation pattern or a beam shape over at least one aperture of the lens (figure 1, the plurality of antennas 14 and aperture lens 10. The antennas provide a radiation pattern).  

Regarding claim 37, 
Chen discloses;
A method, comprising: in a communication device that comprises a lens having a defined shape (communication device of figure 1): 
receiving, by a feeder array of the communication device (feeder array 14 which comprising of a plurality of antenna elements with a distance from the lens), 
a lens-guided beam of input radio frequency (RF) signals through the lens (lens 10), wherein the feeder array comprises a plurality of antenna elements positioned in a specified proximal distance to the lens (feeder array 14 which comprising of a plurality of antenna elements with a distance from the lens), 
wherein the specified proximal distance is less than a focal length of the lens (the length from the array to the lens); and 
wherein the radiation surplus region corresponds to a center area of the feeder array and the radiation deficient region corresponds to a plurality of edge areas of the feeder array (the center area of the feeder array 14 is deemed as a radiation surplus region and the plurality of edge area of the feeder array 14 is deemed as a radiation deficient region).  

Even though Chen discloses a control circuitry 17 for the feeder array and the lens. Chen does not disclose;
Wherein the specified proximal distance substantially equalizing a distribution of a gain from the received lens- guided beam of input RF signals from a radiation surplus region to a radiation deficient region of the feeder array to increase at least a reception sensitivity of the plurality of antenna elements for at least the lens-guided beam of input RF signals, based on the defined shape of the lens and the specified proximal distance of the feeder array to the lens. 

However, Peter teaches;
Wherein the specified proximal distance substantially equalizing a distribution of a gain from the received lens- guided beam of input RF signals from a radiation surplus region to a radiation deficient region of the feeder array to increase at least a reception sensitivity of the plurality of antenna elements for at least the lens-guided beam of input RF signals, based on the defined shape of the lens and the specified proximal distance of the feeder array to the lens (see page 19, lines 18-Page 20, line 5 which teaches that a control circuitry 202 is able to control the direction of the beam of the antenna array and to steer the beams in different direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of having a control circuitry to modify the gain of the antenna array, as taught by Peter, into Chen in order to substitute one known element for another to obtain predictable result which is to modify the gain of the antenna array to have a better performance.   

Regarding claim 38, 
Chen discloses;
Continuously scanning for the input RF signals across the feeder array of the plurality of antenna elements (figure 1, see col. 2 for disclosing that the antenna array is used for scanning).  

Regarding claim 39, 
Chen does not disclose;
Receiving a gain- equalized output signals from the plurality of antenna elements.  

However, Peter teaches;
Receiving a gain- equalized output signals from the plurality of antenna elements (see page 19, lines 18-Page 20, line 5 which teaches that a control circuitry 202 is able to control the direction of the beam of the antenna array and to steer the beams in different direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of having a control circuitry to modify the gain of the antenna array, as taught by Peter, into Chen in order to substitute one known element for another to obtain predictable result which is to modify the gain of the antenna array to have a better performance.   
  
Regarding claim 40, 
Chen does not disclose;
Combining the gain - equalized output signals to generate a power-combined output signal.   

However, Peter teaches;
Combining the gain - equalized output signals to generate a power-combined output signal (see page 19, lines 18-Page 20, line 5 which teaches that a control circuitry 202 is able to control the direction of the beam of the antenna array and to steer the beams in different direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of having a control circuitry to modify the gain of the antenna array, as taught by Peter, into Chen in order to substitute one known element for another to obtain predictable result which is to modify the gain of the antenna array to have a better performance.   
   
Claims 25-27, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent No. 3,835,469, hereby referred as Chen) in view of Peter (WO 2018/060663) as applied to claim 1 above, and further in view of Chernokalov et al. (US 2014/0104124, hereby referred as Chernokalov). 
Regarding claim 25, 
As best understood, Chen, as modified, does not disclose;
Wherein each lens comprises: a base, a first tubular membrane coupled to the base; a second membrane coupled to the first tubular membrane, the second membrane, wherein first tubular membrane and the second membrane, in conjunction, cause the lens to have a bell shape; and a support structure coupled to the first tubular membrane, wherein the support structure defines threads that facilitates the coupling of the lens with a system cover.  

However, Chernokalov teaches (figures 1-2);
Wherein each lens comprises (lens 100): a base (base 114), a first tubular membrane (element 3.2) coupled to the base; a second membrane (element 3.4) coupled to the first tubular membrane, the second membrane, wherein first tubular membrane and the second membrane, in conjunction, cause the lens to have a bell shape (see the lens 100); and a support structure coupled to the first tubular membrane, wherein the support structure defines threads that facilitates the coupling of the lens with a system cover (support structure 3.1).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each lens comprises: a base, a first tubular membrane coupled to the base; a second membrane coupled to the first tubular membrane, the second membrane, wherein first tubular membrane and the second membrane, in conjunction, cause the lens to have a bell shape; and a support structure coupled to the first tubular membrane, wherein the support structure defines threads that facilitates the coupling of the lens with a system cover, as taught by Chernokalov, into Chen as modified in order to provide an improved electronic devices. 

Regarding claim 26, 
Chen, as modified, does not disclose;
Wherein a distance from the base to the second membrane defines a length of the first tubular membrane, wherein the first tubular membrane has a varying cross-section along the length of the first tubular membrane.  

However, Chernokalov teaches (figures 1-2);
Wherein a distance from the base to the second membrane defines a length of the first tubular membrane (distance from base 3.1 to second membrane 3.4), wherein the first tubular membrane has a varying cross-section along the length of the first tubular membrane (element 3.2).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a distance from the base to the second membrane defines a length of the first tubular membrane, wherein the first tubular membrane has a varying cross-section along the length of the first tubular membrane, as taught by Chernokalov, into Chen as modified in order to provide an improved electronic device. 

Regarding claim 27, 
Chen, as modified, does not disclose;
Wherein a distance from the base to the second membrane defines a length of the first tubular membrane, wherein the first tubular membrane has a same cross-section along the length of the first tubular membrane.  

However, Chernokalov teaches (figures 1-2);
Wherein a distance from the base to the second membrane defines a length of the first tubular membrane (distance from base 3.1 to second membrane 3.4), wherein the first tubular membrane has a same cross-section along the length of the first tubular membrane (element 3.2).   

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a distance from the base to the second membrane defines a length of the first tubular membrane, wherein the first tubular membrane has a same cross-section along the length of the first tubular membrane, as taught by Chernokalov, into Chen as modified in order to provide an improved electronic device. 

Regarding claim 32, 
Chen, as modified, does not disclose;
Wherein the dielectric constant of the lens varies radially facilitating distribution of the gain of the input RF signals. 

However, Chernokalov teaches (figures 1-2);
Wherein the dielectric constant of the lens varies radially facilitating distribution of the gain of the input RF signals (see the lens 100 which comprises of different shapes for each sections). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the dielectric constant of the lens varies radially facilitating distribution of the gain of the input RF signals, as taught by Chernokalov, into Chen as modified in order to provide an improved electronic device. 

Regarding claim 35, 
Chen, as modified, does not disclose;
Wherein the defined refractive index profile of the lens corresponds to a distribution of refractive index along a radial, a principal, or a defined plane of the lens.  

However, Chernokalov teaches (figures 1-2);
Wherein the defined refractive index profile of the lens corresponds to a distribution of refractive index along a radial, a principal, or a defined plane of the lens (the lens of figures 1-2 is a dielectric lens and has a various sections 3.1-3.4. See paragraphs [0041]- [0044]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the defined refractive index profile of the lens corresponds to a distribution of refractive index along a radial, a principal, or a defined plane of the lens, as taught by Chernokalov, into Chen as modified in order to provide an improved electronic device. 

Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent No. 3,835,469, hereby referred as Chen) in view of Peter (WO 2018/060663) as applied to claim 1 above, and further in view of Volman (US Patent No. 5,883,602). 
Regarding claim 34, 
Chen, as modified, does not disclose;
Wherein the lens is a dielectric lens with an inhomogeneous distribution of a dielectric constant along at least a second membrane of the lens.

However, Volman teaches;
Wherein the lens is a dielectric lens with an inhomogeneous distribution of a dielectric constant along at least a second membrane of the lens (see the teaching for an inhomogeneous dielectric lens in the abstract). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the lens is a dielectric lens with an inhomogeneous distribution of a dielectric constant along at least a second membrane of the lens, as taught by Volman, into Chen as modified in order to provide a dielectric material type lens to have a reduced thickness. 
  


 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/           Primary Examiner, Art Unit 2845